People v Lew (2018 NY Slip Op 06596)





People v Lew


2018 NY Slip Op 06596


Decided on October 4, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 4, 2018

108700

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vGORDAN LEW, Appellant.

Calendar Date: September 12, 2018

Before: Garry, P.J., McCarthy, Lynch, Aarons and Rumsey, JJ.


Tracy E. Steeves, Kingston, for appellant.
D. Holley Carnright, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

MEMORANDUM AND ORDER
McCarthy, J.
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered April 12, 2016, convicting defendant upon his plea of guilty of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and driving while ability impaired by the combined influence of alcohol and drugs.
Defendant pleaded guilty to aggravated unlicensed operation of a motor vehicle in the first degree and driving while ability impaired by the combined influence of alcohol and drugs and waived his right to appeal. County Court thereafter imposed the agreed-upon aggregate sentence of 1 to 3 years in prison. Defendant now appeals.
We affirm. Defendant knowingly, intelligently and voluntarily waived the right to appeal his conviction and sentence (see People v Lopez, 6 NY3d 248, 256-257 [2006]; People v Royal, 161 AD3d 1217, 1217 [2018]). Defendant's challenge to the severity of his sentence is precluded by his valid appeal waiver (see People v Quinones, 160 AD3d 1304, 1305 [2018], lv denied 31 NY3d 1152 [2018]; People v Rutigliano, 159 AD3d 1280, 1280 [2018], lv denied 31 NY3d 1121 [2018]). As to defendant's claim of ineffective assistance of counsel, his "challenges to counsel's motion practice and discovery efforts were forfeited by his guilty plea" (People v Trombley, 91 AD3d 1197, 1201 [2012], lv denied 21 NY3d 914 [2013]; see People v Ward, 161 AD3d 1488, 1489 [2018], lv denied ___ NY3d ___ [Aug. 21, 2018]).
Garry, P.J., Lynch, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed.